                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CHRISTOPHER L. SCRUGGS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-758-JD-MGG

 C.O. MANGOLD, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Christopher L. Scruggs, a prisoner without a lawyer, filed a complaint under 42

U.S.C. § 1983 against ten officials at the Westville Correctional Facility. Pursuant to 28

U.S.C. § 1915A, the court must review a complaint filed by a prisoner and dismiss it if

the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

28 U.S.C. § 1915A(a), (b). The court must bear in mind, however, that “[a] document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Here, Scruggs alleges that on May 15, 2017, he complained that Correctional

Officer Mangold and Correctional Officer Smith required black inmates to wake up

early for recreation while permitting white inmates to sleep longer. After Scruggs’

complaint, Officer Mangold instructed Scruggs to stand in front of his cell to be patted

down, but Scruggs refused, indicating that Officer Mangold could pat him down where
he was standing. Scruggs was returned to his cell. He then insulted Officer Mangold’s

appearance, made inappropriate comments about an alleged sexual relationship

between Officer Smith and another correctional officer, and suggested that Officer

Mangold had a sexual interest in Officer Smith. Officer Mangold indicated that, if

Scruggs did “something,” he would “kick [his] ass.” (ECF 2 at 3.) Scruggs relayed to

Sergeant Young that Officer Mangold was saying he wanted to kick his ass. And, with

Sergeant Young present, Scruggs said to Officer Mangold, “if you want to kick my ass

all you have to do is what you did last time and just tell them I spit on you.” (Id.)

Scruggs then started throwing paper outside of his cell so that the guards would have to

clean it up. Officer Mangold cleaned up the mess and told Scruggs to “keep it up,” so

Scruggs followed the officer’s orders and continued to throw small pieces of paper out

of his cell. (Id.) Officers Mangold, Gaddis, and Smith then met in the office and talked

while watching Scruggs. Officer Smith was punching her hand into her fist and then

pointing at Scruggs and putting her fist to her eye, implying that she would punch him.

After the meeting, Officer Gaddis stood outside of Scruggs’ cell. Scruggs then claims

that Officer Gaddis lied on him, presumably by indicating that Scruggs spat on him.

       Complex Director Salery, Lieutenant Creasy, and Captain Earheart then came to

Scruggs’ cell. Director Salery told Scruggs he would spend 24 hours in a strip cell.

Scruggs said he did not do anything wrong. Director Salery indicated that he knew

Scruggs did not do anything wrong, “but you’re going to take this 24 hour strip cell

anyway, you’re going to learn to keep your head down and keep it down.” (Id. at 4.)

Officer Salary walked away, but he returned and told Scruggs:


                                             2
        You don’t run shit, I do, and you’re going to learn to keep your head
        down cause every time you pop up out of the hole you dug for yourself
        we’re going to beat you back into submission.

(Id.) Director Salery walked away and Captain Earheart approached, indicating that he

knew Scruggs did not do anything wrong and that he understands Scruggs needs to

stand up for his principles, but “you know it is what it is.” (Id.)

        A cell extraction team, which included Officer Mangold, then entered Scruggs’

cell. Members of the cell extraction team sprayed Scruggs with pepper spray two to

three times, beat him, pushed his face into the wall and the floor, and sprayed water on

his face in a manner that caused him to feel like he was drowning. Scruggs sues Officer

Mangold, Officer Gaddis, Officer Smith, Sergeant Young, Director Salery, Lieutenant

Creasy, Captain Earheart, and three unknown officers who were part of the cell

extraction team for money damages.1

        To start, Scruggs sues Officer Mangold, Officer Gaddis, Officer Smith, Director

Salery, Lieutenant Creasy and Captain Earheart for conspiring to impose an

unwarranted punishment upon him and then arranging to have him beaten (and in the

case of Officer Mangold, participating in the beating) in retaliation for him speaking

about how recreational time is handled and for filing other earlier grievances and

lawsuits. “To prevail on his First Amendment retaliation claim, [Scruggs] must show

that (1) he engaged in activity protected by the First Amendment; (2) he suffered a



         1 Scruggs also sought injunctive relief, but he is no longer housed at the Westville Correctional

Facility, so his request for injunctive relief is now moot. See Higgason v. Farley, 83 F.3d 807, 811 (7th Cir.
1996). He also asks that several of the defendants be charged criminally, but that relief is not available to
Scruggs by bringing a civil rights action against the defendants. He does not have a constitutional right to
bring charges against the defendants.


                                                      3
deprivation that would likely deter First Amendment activity in the future; and (3) the

First Amendment activity was at least a motivating factor in the Defendants’ decision to

take the retaliatory action.” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012) (quotation

marks and citations omitted). Here, Scruggs’ complaint about recreational time and his

numerous other grievances and lawsuits constitute protected speech. According to the

complaint, these defendants made the decision to punish Scruggs with 24 hours in a

strip cell and to beat him when he refused to comply with this punishment based on his

protected speech. Though further fact finding may reveal otherwise, Scruggs has

adequately plead his retaliation claim.

       Scruggs also sues Officer Mangold and the other unknown members of the cell

extraction team for using excessive force when they attacked him on May 15, 2017. The

“core requirement” for an excessive force claim is that the defendant “used force not in

a good-faith effort to maintain or restore discipline, but maliciously and sadistically to

cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009) (citation omitted).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used, and

the extent of the injury suffered by the prisoner. Id. Here, Scruggs alleges that Officer

Mangold assaulted him because he was upset that he complained about how

recreational time was managed differently for blacks and whites, and because of other

prior grievances and lawsuits. Giving Scruggs the inferences to which he is entitled at

this stage, he alleges a plausible claim that Officer Mangold used force maliciously and

sadistically to cause him harm, and not for a legitimate purpose. However, the


                                             4
unidentified officers must be dismissed because “it is pointless to include lists of

anonymous defendants in federal court; this type of placeholder does not open the door

to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff.” Wudtke

v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (citations omitted). If at some point in the

future Scruggs can name or identify these defendants by some other means, then he can

attempt to amend his complaint at that time.

       Next, Scruggs sues Sergeant Young for failing to intervene in the use of excessive

force. “[O]fficers who have a realistic opportunity to step forward and prevent a fellow

officer from violating a plaintiff's right through the use of excessive force but fail to do

so” may be held liable. Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000) (citing Yang v.

Hardin, 37 F.3d 282, 285 (7th Cir.1994). This is what has become known as a “failure to

intervene” basis for a constitutional violation under the Eighth Amendment, a principle

which this circuit has long recognized. Fillmore v. Page, 358 F.3d 496 506 (7th Cir. 2004);

Crowder v. Lash, 687 F.2d 996, 1005 (7th Cir.1982). Scruggs alleges that Sergeant Young

knew that Officer Mangold wanted to beat Scruggs up, and that Sergeant Young should

have alerted someone to the setup before it was carried out. But, hearing Scruggs say

that Officer Mangold wants to beat him up, or hearing Scruggs goad the officers by

saying that they can just do what they did last time and lie and say he spat on them, is a

far cry from being aware that fellow officers were going to beat Scruggs without cause.

Accordingly, this does not state a claim.

       For these reasons, the court:




                                              5
       (1) GRANTS Christopher L. Scruggs leave to proceed on a claim against

Correctional Officer Mangold, Correctional Officer Gaddis, Correctional Officer Smith,

Complex Director Salery, Lieutenant Creasy and Captain Earheart in their individual

capacities for compensatory for retaliating against him on May 15, 2017, in violation of

the First Amendment;

       (2) GRANTS Christopher L. Scruggs leave to proceed against Correctional

Officer Mangold in his individual capacity for compensatory damages for using

excessive force against him on May 15, 2017, in violation of the Eighth Amendment;

       (3) DISMISSES Sergeant Young, Cell-Extraction Member #1, Cell-Extraction

Member #2, and Cell-Extraction Member #3 as defendants;

       (4) DISMISSES any and all other claims contained in the complaint;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Correctional Officer Mangold, Officer Gaddis, Correctional Officer Smith,

Complex Director Salery, Lieutenant Creasy and Captain Earheart at the Indiana

Department of Correction with a copy of this order and the complaint (ECF 2), pursuant

to 28 U.S.C. § 1915(d); and

       (6) ORDERS Correctional Officer Mangold, Correctional Officer Gaddis,

Correctional Officer Smith, Complex Director Salery, Lieutenant Creasy and Captain

Earheart to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10.1, only to the claims for which the pro se plaintiff has been granted leave to

proceed in this screening order.




                                             6
SO ORDERED on November 19, 2018



                                      /s/ JON E. DEGUILIO
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              7
